DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105657486.
As to claims 1, 11 and 21, CN105657486 discloses the claimed subject matter, including acquiring an original image (Fig. 1, paragraph 0013,  a processor 120 receives audio and video signals), converting the original image into a first image, the first image being an image conforming to a format of an audio/video interface (Fig. 1, paragraph 0013, a processor 120 converts the video signal into a first data format video signal in an HDMI format) , converting the first image into a second image, the second image being an image conforming to a format of an interface of a display apparatus (Fig. 1, paragraphs 0013, 0015, converts the first data format video signal into a second data format video signal in a V-by-one format); encoding the second image to obtain encoded video image frames (Fig. 1, paragraphs 0013-0016, 0030, 0031); and transmitting the encoded video image frames to the display apparatus (Fig. 1, paragraphs 0013-0016, transmits the second data format video signal to a display screen 20), and also inherently disclose a camera (paragraphs 0002, 0003, 012, 0013, for example the audio/video playing device can be a camcorder since the audio/video playing device is not limited to a DVD player or a set-top-box) (see paragraphs 0012-0033, Figs. 1-3).
	As to claims 7, 17 and 27, the claimed limitation is disclosed by CN105657486 (paragraph 0028).
	As to claims 8, 18 and 28, the claimed limitation is disclosed by CN105657486 (paragraphs 0022, 0028).
	As to claims 9 and 19, the claimed limitation is disclosed by CN105657486 (paragraph 0006).
	As to claims 10 and 20, the claimed limitation is inherently disclosed by CN105657486 (paragraphs 0020, 0033).

Allowable Subject Matter
Claims 2-6, 12-16 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang (US 20150229878 A1) discloses a signal transceiving apparatus and signal transceiving method.
Yamashita (US 20120300124 A1) shows a signal transmission apparatus, signal transmission method, signal reception apparatus, signal reception method, and signal transmission system.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.





/SHERRIE HSIA/Primary Examiner 
Art Unit 2422                                                                                                                                                                                                        

	

SH
March 12, 2022